Citation Nr: 1121500	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a right leg disorder. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to August 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), in which the claims sought on appeal were denied. 

In March 2011, the Veteran testified before the undersigned during a hearing at the RO.  During the hearing, the undersigned identified the issue on appeal and he noted what pertinent evidence was outstanding and might assist in substantiating the claim.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right knee disorder, a right leg disorder, a back disorder and a left foot disorder.  Specifically, he asserts that these disorders were incurred in 1976, during his period of service, when a pallet loaded with equipment fell on top of him and injured him.  The Veteran reports that he was stationed at Fort Eustis in Virginia at that time.  

A review of the claims file reveals that the RO obtained the majority of the Veteran's service treatment record (STRs).  The Veteran, however, asserts that treatment records are missing from the period in 1976 when he was hospitalized for the injuries that he incurred after the loaded pallet fell on top of him.  Although the Veteran does not recall the name of the medical facility where he was hospitalized,   the McDonald Army Hospital is located at Fort Eustis, and it is most likely the facility where he was hospitalized for his injuries.  The RO has not made any attempt to contact that the McDonald Army Hospital for any outstanding hospital records. 

Also, during the March 2011 Board hearing, the Veteran testified that he has additional post-service private treatment records that have not yet been associated with the claims folder.  Although the Veteran stated that he would obtain those records and submit them within sixty days of the hearing, it does not appear that he has done so.  The RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC) and attempt to obtain the information specified by the Veteran concerning his alleged accident in 1976 and possible hospitalization at McDonald Army Hospital or any other nearby facility at that time.  If necessary, all other appropriate alternative sources, including the McDonald Army Hospital at Fort Eustis, Virginia, should be contacted in order to attempt to locate any of the Veteran's missing STRs and associate them with the claims folder. 

2.  Following the receipt of a response from the entities as outlined above, the RO/AMC should prepare a report detailing their efforts, any responses received, and the results of their requests.  If no response has been received, the RO/AMC should so state in its report.  This report is then to be added to the claims folder.

3.  Ask the Veteran to identify all medical providers who have treated him for right knee, right leg, back and left foot problems since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

4.  After an appropriate period of time or after the appellant indicates that he has no further evidence to submit, the RO/AMC should consider whether additional development, including examination, is warranted.  If so, examination(s) should be provided.  

5.  Thereafter, the RO/AMC should re-adjudicate the Veteran's claims for service connection.  In the event that any claim is not resolved to the satisfaction of the appellant, he should be provided a supplemental statement of the case which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  He should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


